Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 01 March 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see Objections to the Drawings page 9, filed 01 March 2022, with respect to the objections of Figs. 2A-2D have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objection to Figs. 2A-2D are withdrawn.
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 112 pages 9-11, filed 01 March 2022, with respect to the rejections of claims 1, 2, 9, 11, and 18 (as well as dependent claims due to dependency) under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejections of claims 1, 2, 9, 11, and 18 (as well as dependent claims due to dependency) have been withdrawn.
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 102 and 103 pages 11-14, filed 01 March 2022, with respect to the rejections of claims 1-2, 5, 9-18 and 20 under 35 USC 102(a)(1) have been fully considered in view of the amendments to the claims, which necessitated the new grounds of rejection provided below in view of newly found prior art.  Examiner notes wherein Applicant’s amendments to the claims changed the scope of the claims, thereby necessitating the new grounds of rejection provided below.
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 102 and 103 pages 11-14, filed 01 March 2022, with respect to the rejections of claims 3-4, 6-7, and 19 under 35 USC 103 have been fully considered in view of the amendments to the claims, which necessitated the new grounds of rejection provided below in view of newly found prior art.  Examiner notes wherein Applicant’s amendments to the claims changed the scope of the claims, thereby necessitating the new grounds of rejection provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasser (US Pub. No. 20170106857).
Regarding Claim 1:
Nasser teaches:
A method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle monitoring system, the method comprising: ([0017], discloses a control module with a variety of electronic processors and memory devices; [0018], discloses memory with instructions stored on it)
(a) receiving, from at least one of a first plurality of sensors coupled to an ego vehicle, information associated with a parametric variable; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
(b) selecting a partition of an operating region of the parametric variable based on the parametric variable information, ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
the operating region comprising a predetermined range of values of the parametric variable, ([0020], discloses a braking action threshold compared to the time to collision; [0021], discloses a steering action threshold compared to the time to collision; [0022], discloses a warning action threshold compared to the time to collision)
and the operating region is associated with a plurality of partitions, each of the plurality of partitions comprising a subset of the predetermined range of values, the partition being one of the plurality of partitions, and being associated with a predetermined ego vehicle input, and ([0020], discloses a braking action threshold compared to the time to collision; [0021], discloses a steering action threshold compared to the time to collision; [0022], discloses a warning action threshold compared to the time to collision)
the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle; and ([0019] discloses time to collision of the ego vehicle)
(c) causing a vehicle control system of the ego vehicle to perform a vehicle maneuver based on the predetermined ego vehicle input.  ([0020], discloses that if the time to collision is equal to or below the braking action threshold to perform a braking action; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Regarding Claim 2:
Nasser teaches the limitations of claim 1.  Nasser further teaches: 
receiving, from at least one of a second plurality of sensors coupled to the ego vehicle, a first vehicle information about a second vehicle; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
inferring an intention of the second vehicle based on the first vehicle information; and ([0019], discloses that time to collision is determined using information based on the relationship between the position, movement and trajectory of the ego vehicle and the object or other vehicle)
causing the vehicle control system to perform a second vehicle maneuver based on the intention. ([0021], discloses that after performing an initial steering action the system again determines the next highest time to collision of the objects intersecting its trajectory and performs a braking action if it is detected; see also Fig. 4)

Regarding Claim 9:
Nasser teaches the limitations of claim 1.  Nasser further teaches:
receiving, from the first plurality of sensors, second parametric variable information associated with the parametric variable, the parametric variable information and the second parametric variable information being associated with different discrete time points; ([0020], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a braking maneuver; [0021], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a steering or braking maneuver)
selecting a second partition of the plurality of partitions of the operating region based on the second parametric variable information, the second partition being associated with a second predetermined ego vehicle input; and ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
causing the vehicle control system to perform a second vehicle maneuver based on the second predetermined ego vehicle input. ([0020], discloses that if the time to collision is equal to or below the braking action threshold to perform a braking action; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Regarding Claim 10:
Nasser teaches the limitations of claim 9.  Nasser further teaches:
wherein the second partition comprises a second subset of the predetermined range of values of the partition, and wherein the second subset is equivalent to the subset of the partition. ([0020], discloses determines a steering maneuver if the time to collision is less than or equal to the steering threshold; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Regarding Claim 11:
Nasser teaches:
A method in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a vehicle monitoring system, the method comprising: ([0017], discloses a control module with a variety of electronic processors and memory devices; [0018], discloses memory with instructions stored on it)
(a) receiving, from a first plurality of sensors coupled to an ego vehicle, parametric variable information associated with a parametric variable; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
(b) selecting a predetermined ego vehicle input based on the parametric variable information; ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
(c) determining, subsequent to receiving the parametric variable information, a first vehicle maneuver for the ego vehicle to perform based on the predetermined ego vehicle input, ([0020], discloses determines a steering maneuver if the time to collision is less than or equal to the steering threshold)
the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle; ([0019] discloses time to collision of the ego vehicle)
(d) causing a vehicle control system of the ego vehicle to perform the first vehicle maneuver; ([0021], discloses causing the vehicle to perform a maneuver)
(e) receiving, from a second plurality of sensors coupled to the ego vehicle, second vehicle information about a second vehicle; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
(f) inferring an intention of the second vehicle based on the second vehicle information; and ([0019], discloses that time to collision is determined using information based on the relationship between the position, movement and trajectory of the ego vehicle and the object or other vehicle)
(g) causing the vehicle control system to perform a second vehicle maneuver based on the intention. ([0021], discloses that after performing an initial steering action the system again determines the next highest time to collision of the objects intersecting its trajectory and performs a braking action if it is detected; see also Fig. 4)

Regarding Claim 12:
Nasser teaches the limitations of claim 11.  Nasser further teaches:
receiving, from the first plurality of sensors, second parametric variable information associated with the parametric variable, the parametric variable information and the second parametric variable information being associated with different discrete time points; ([0020], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a braking maneuver; [0021], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a steering or braking maneuver)
selecting a partition of the operating region based on the second parametric variable information, the partition being associated with a second predetermined ego vehicle input; and ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
causing the vehicle control system to perform third vehicle maneuver based on the second predetermined ego vehicle input. ([0020], discloses that if the time to collision is equal to or below the braking action threshold to perform a braking action; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Regarding Claim 15:
Nasser teaches the limitations of claim 11.  Nasser further teaches:
wherein the parametric variable is one of a weight of the ego vehicle, a road gradient of a road in contact with the ego vehicle, a friction coefficient of tires coupled to the ego vehicle, a steering input value, or a location of an object located near the road ([0019], discloses that the vehicle expected path that is used to determine time to collision with other objects is calculated using steering wheel angle sensor data)

Regarding Claim 16:
Nasser teaches the limitations of claim 11.  Nasser further teaches:
wherein the predetermined ego vehicle input comprises at least one of a predetermined velocity of the ego vehicle and a predetermined position of a pair of front wheels of the ego vehicle. ([0021] discloses that when a steering maneuver is deemed the correct course of action, the vehicle commands the power steering module to perform the maneuver)

Regarding Claim 17:
Nasser teaches:
A driving control system for an ego vehicle, the driving control system comprising: ([0013], discloses a control module for a vehicle)
a plurality of sensors coupled to the ego vehicle, the ego vehicle comprising a vehicle control system; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
and a controller in electrical communication with the plurality of sensors and the vehicle control system, the controller being configured to execute a program to: ([0017], discloses a control module with a variety of electronic processors and memory devices; [0018], discloses memory with instructions stored on it)
(i) receive, from at least one of the first plurality of sensors coupled to the ego vehicle, information associated with a parametric variable; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
(ii) select a partition of an operating region of the parametric variable based on the parametric variable information, ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
the operating region comprising a predetermined range of values for the parametric variable, ([0020], discloses a braking action threshold compared to the time to collision; [0021], discloses a steering action threshold compared to the time to collision; [0022], discloses a warning action threshold compared to the time to collision)
the partition comprising a subset of the predetermined range of values and being associated with a predetermined ego vehicle input, and ([0020], discloses determines a steering maneuver if the time to collision is less than or equal to the steering threshold)
the predetermined vehicle input comprising at least one value for a parameter corresponding to dynamics of the ego vehicle; and ([0019] discloses time to collision of the ego vehicle)
(iii) determine, subsequent to selecting the partition of the operating region, a vehicle maneuver to perform based on the predetermined ego vehicle input; and ([0020], discloses determines a steering maneuver if the time to collision is less than or equal to the steering threshold)
(iv) cause a vehicle control system of the ego vehicle to perform the vehicle maneuver. ([0020], discloses that if the time to collision is equal to or below the braking action threshold to perform a braking action; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Regarding Claim 18:
Nasser teaches the limitations of claim 17.  Nasser further teaches:
receive, from at least one of a second plurality of sensors coupled to the ego vehicle, second vehicle information about a second vehicle; ([0019], discloses using sensor data to determine a time to collision for an object intersecting a trajectory or heading directly towards the ego vehicle)
infer an intention of the second vehicle based on the second vehicle information; and ([0019], discloses that time to collision is determined using information based on the relationship between the position, movement and trajectory of the ego vehicle and the object or other vehicle)
cause the vehicle control system to perform a second vehicle maneuver based on the intention.  ([0021], discloses that after performing an initial steering action the system again determines the next highest time to collision of the objects intersecting its trajectory and performs a braking action if it is detected; see also Fig. 4)

Regarding Claim 20:
Nasser teaches the limitations of claim 17.  Nasser further teaches:
receive, from at least one of the first plurality of sensors, second parametric variable information associated with the parametric variable, the parametric variable information and the second parametric variable information being associated with different discrete time points; ([0020], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a braking maneuver; [0021], discloses cycling through the method in Fig. 4 to continually check and update the time to collision with the nearest object after performing a steering or braking maneuver)
select a second partition of the operating region based on the second parametric variable information, the partition being associated with a second predetermined ego vehicle input; and ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare)
cause the vehicle control system to perform a second vehicle maneuver based on the second predetermined ego vehicle input. ([0020], discloses that if the time to collision is equal to or below the braking action threshold to perform a braking action; [0021], disclose that if the time to collision is equal to or below the steering threshold to perform a steering maneuver)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 7, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser (US Pub. No. 20170106857) in view of Ding ("Optimal Input Design for Affine Model Discrimination with Applications in Intention-Aware Vehicles").
Regarding Claim 3:
Nasser teaches the limitations of claim 2.  Nasser does teach that the method of collision avoidance assumes intentions of the vehicles using host vehicle and target vehicle position, movement and trajectory information.  Nasser does not explicitly teach a set of intentions calculated to differ by a predetermined threshold, however, Ding does teach:
wherein the intention is included in a set of intentions (Page 304 paragraphs 3-5, discloses a set of three intention models for predicting vehicle intentions in a lane change scenario), and wherein each intention in the set of intentions is associated with a second vehicle operating parameter of the second vehicle and a predetermined intention model value of the second vehicle operating parameter (page 304 paragraphs 3-5, discloses that each model uses velocity, acceleration and position of the ego vehicle and other vehicle as inputs for the intention model and each intention model having a different value associated with it), wherein the predetermined intention model value is previously calculated to differ by a predetermined threshold for each intention in the set of intentions. (Page 304 paragraph 7, discloses a seperability threshold for the different intention models)
It would be obvious to one of ordinary skill in the art at the time of filing to have modified the intention prediction of Nasser to incorporate the intention prediction model of Ding because it would improve the intention prediction of Nasser by selecting the optimal solution without any additional assumptions.  Nasser and Ding are analogous art because they both are in the field of intention prediction for autonomous vehicles.

Regarding Claim 4:
Nasser and Ding teach the limitations of claim 3.  Nasser does teach that the intention prediction is performed using other vehicle operating parameters as inputs to determine time to collision.  Likhachev does not explicitly teach a predetermined intention model value, however, Ding does teach:
wherein the first vehicle information includes information about a second vehicle operating parameter value of the second vehicle operating parameter, and the intention is inferred based on the second vehicle operation parameter value and the predetermined intention model value. (page 304 paragraphs 3-5, discloses using position, velocity and acceleration information of other vehicles to inform the intention prediction model to determine an intention model value)
It would be obvious to one of ordinary skill in the art at the time of filing to have modified the intention prediction of Nasser to incorporate the intention prediction model of Ding because it would improve the intention prediction of Nasser by selecting the optimal solution without any additional assumptions.  Nasser and Ding are analogous art because they both are in the field of intention prediction for autonomous vehicles.

Regarding Claim 5:
Nasser and Ding teach the limitations of Claim 4.  Nasser does teach detecting movement information of the target vehicle.  Nasser does not explicitly teach that the detected movement information contains longitudinal velocity, however, Ding does teach:
wherein the second vehicle operating parameter is a longitudinal velocity of the second vehicle. (Page 304 paragraph 3, discloses using longitudinal velocity of the ego vehicle and other vehicles in the intention model)
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the longitudinal velocity of Ding into the movement information of Nasser because velocity is a common metric used to measure movement.

Regarding Claim 7:
Nasser teaches the limitations of claim 1.  Nasser does teach a plurality of predetermined vehicle inputs associated with discrete time points.  Nasser does not explicitly teach that the inputs were calculated to minimize a sum of the values of the inputs, however, Ding does teach:
wherein the predetermined vehicle input belongs to a plurality of predetermined vehicle inputs, each predetermined vehicle input corresponding a discrete time point included in a series of time points and comprising at least one value, and wherein each predetermined vehicle input has been previously calculated to minimize a sum of the values in the plurality of predetermined vehicle inputs. (Page 305 paragraph 2, discloses an input sequence that minimizes number of non-zero inputs, thereby minimizing a sum of the inputs)
It would be obvious to one of ordinary skill in the art at the time of filing to have modified the vehicle inputs of Nasser to incorporate the input sequence of Ding because it would reduce fuel consumption.   Nasser and Ding are analogous art because they both are in the field of intention prediction for autonomous vehicles.

Regarding Claim 13:
Nasser teaches the limitations of Claim 11.  Nasser does teach detecting movement information of the target vehicle.  Nasser does not explicitly teach that the detected movement information contains longitudinal velocity, however, Ding does teach:
wherein the parametric variable is a desired longitudinal velocity. (Page 304 paragraph 3, discloses using longitudinal velocity of the ego vehicle and other vehicles in the intention model)
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the longitudinal velocity of Ding into the movement information of Nasser because velocity is a common metric used to measure movement.

Regarding Claim 14:
Nasser and Ding teach the limitations of Claim 13.  Nasser further teaches:
selecting a partition of an operating region of the parametric variable based on the desired longitudinal velocity value, ([0019], discloses performing a threat assessment based on the time to collision and using the lowest time to collision data to compare) the operating region comprising a predetermined range of values for the parametric variable, ([0020], discloses a braking action threshold compared to the time to collision; [0021], discloses a steering action threshold compared to the time to collision; [0022], discloses a warning action threshold compared to the time to collision) and the partition comprising a subset of the predetermined range of values and being associated with a predetermined ego vehicle input. ([0020], discloses determines a steering maneuver if the time to collision is less than or equal to the steering threshold)

Regarding Claim 19:
Nasser teaches the limitations of claim 18.  Nasser further teaches that the method of collision avoidance assumes intentions of the vehicles using host vehicle and target vehicle position, movement, and trajectory information.  Nasser does not explicitly teach a set of intentions calculated to differ by a predetermined threshold, however, Ding does teach:
wherein the intention is included in a set of intentions, (Page 304 paragraphs 3-5, discloses a set of three intention models for predicting vehicle intentions in a lane change scenario) and wherein each intention in the set of intentions is associated with a second vehicle operating parameter, (page 304 paragraphs 3-5, discloses that each model uses velocity, acceleration and position of the ego vehicle and other vehicle as inputs for the intention model and each intention model having a different value associated with it) and wherein a second vehicle operating parameter value of the second vehicle operating parameter has been previously calculated to differ by a predetermined threshold for each intention in the set of intentions. (Page 304 paragraph 7, discloses a seperability threshold for the different intention models)
It would be obvious to one of ordinary skill in the art at the time of filing to have modified the intention prediction of Nasser to incorporate the intention prediction model of Ding because it would improve the intention prediction of Nasser by selecting the optimal solution without any additional assumptions.  Nasser and Ding are analogous art because they both are in the field of intention prediction for autonomous vehicles.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser (US Pub. No. 20170106857) in view of Schmüdderich (U.S. Patent 8903588)
Regarding Claim 6:
Nasser teaches the limitations of claim 1.  Nasser does teach that the input consists of performing a steering maneuver while moving.  Nasser does not explicitly teach minimizing the input magnitude of the predetermined input, however, Schmüdderich does teach:
wherein the predetermined ego vehicle input has been previously calculated to minimize a maximum input magnitude of the predetermined ego vehicle input. (Col 7 lines 6-17, discloses the monitoring of neighboring vehicle speeds and determining a minimum and maximum merge velocity for the ego vehicle.  It provides the example that if there is no vehicle in an intended merge lane positioned behind the ego vehicle, the minimum required velocity is zero miles-per-hour)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the steering maneuver in Nasser to incorporate the required velocity determination of Schmüdderich because the use of minimum required velocity may save on emissions and improve fuel efficiency.  

Regarding Claim 8:
Nasser does teach an acceleration input ([0018]).  Nasser does not explicitly teach a lateral velocity input, however, Schmüdderich does teach:
wherein the predetermined ego vehicle input comprises a longitudinal acceleration value and a lateral velocity value. (Col 6 lines 42-47, discloses using lateral velocity as an input for determining if another vehicle is performing a lane change maneuver)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the input information provided by sensors in Nasser to incorporate the sensing or monitoring of lateral velocity as taught by Schmüdderich because it would allow for improved intention determination as it would enable the system to detect another vehicle initiating a lane change maneuver.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664